Case 3:18-cv-02011-RDM-CA Document 103 Filed 12/01/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY JOHN DANIELS JACKSON, —: ~—_Civil No. 3:18-cv-2011
Plaintiff - (Judge Mariani)
; .
SGT. HERRON, ef al,
Defendants
ORDER

Syne

AND NOW, this _/ of

day of December, 2020, upon consideration of Defendants’
motion (Doc. 99) to dismiss for failure to prosecute, and for the reasons set forth in the
accompanying Memorandum, IT IS HEREBY ORDERED THAT:

1. Defendants’ motion (Doc. 99) is GRANTED. This action is DISMISSED.

2. The Clerk of Court is directed to CLOSE this case.

3. Any appeal from this Order is DEEMED frivolous and not taken in good faith.
See 28 U.S.C. § 1915(a)(3).

  

Ubilayy

Robert D. Mariani
United States District Judge
